Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 1 of 6

PATENT APPLICATION

IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re application of Docket No: Q71917
Christoph OCHSNER

Appln. No.: 10/262,834 Group Art Unit: 2616
Confirmation No.: 4684 Examiner: Min Jung

Filed: October 3, 2002
For: NETWORK NODES

AMENDMENT UNDER 37 C.E.R. § 1.111

MAIL STOP AMENDMENT
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Sir:
In response to the Office Action dated October 5, 2007, please amend the above-

identified application as follows on the accompanying pages.

TABLE OF CONTENTS
AMENDMENTS TO THE CLAIMS 1... ccseceesessessesseseessesesececsessesnessnssensessressessecnessasnegaesaeesannanness 2
Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 2 of 6

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
Application No.: 10/262,834

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions and listings of claims in the

application:

LISTING OF CLAIMS:

1. (currently amended): A method for transmission of data via a communication network
the method comprising:

receiving, at a network node connected with two or more terminals, a data stream from
the communication network, wherein the data stream comprises useful data and protocol data;

removing, at the network node, the protocol data of a portion of protocol layers from the
received data stream; and

switching the remaining data stream to be transmitted to one of the terminals,

wherein the communication network is a bus system, and

wherein only one IP address is allocated to allocated to the network node for each of the

two or more terminals connected to the network node.

2. (previously presented): The method according to claim 1, wherein the removing the
protocol data comprises removing protocol data of communication protocols of layers 1 to 4 for

the terminals connected to the network node.

3. (previously presented): The method according to claim 1, wherein the network node
communicates with the communication network via a multiple access protocol and the network

node communicates with the terminals via a point-to-point protocol.
Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 3 of 6
AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917

Application No.: 10/262,834
4. (previously presented): The method according to claim 1, wherein a scope of the
protocol data of the remaining stream is reduced by more than half in comparison with a scope of

the protocol data of the received data stream.

5. (currently amended): A network node comprising:

a first interface for connecting the network node with two or more terminals;

a second interface for connecting the network node with a communication network; and

a control unit which removes protocol data from a portion of protocol layers from a data
stream received from the communication network via the second interface, the data stream
comprising useful data and the protocol data, and switches a remaining data stream to be
transmitted to one of the terminals via the first interface,

wherein the communication network is a bus system, and

wherein only one IP address is allocated to allocated to the network node for each of the

two or more terminals connected to the network node.

6. (previously presented): The network node according to claim 5, wherein the control
device removes the protocol data of communication protocols of layers | to 4 for the terminals
connected with the network node and switches the remaining data stream reduced by the protocol
data of the communication protocols of the layers 1 to 4 to the terminal concerned be transmitted

the one of the terminals.
Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 4 of 6
AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917

Application No.: 10/262,834
7. (previously presented): The network node according to claim 5, wherein the control
device is also configured to transmit the remaining data stream to the terminal via a point-to-

point protocol.

8. (previously presented): The method according to claim 2, wherein the protocol data is
structured according to an Open Systems Interconnection (OSI) model comprising the layers 1 to

4,

9. (previously presented): The method according to claim 6, wherein the protocol data is
structured according to an Open Systems Interconnection (OSI) model comprising the layers 1 to

4,
Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 5 of 6

AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917
Application No.: 10/262,834

REMARKS

Reconsideration and allowance of the subject application are respectfully requested.
Claims 1-9 are all the claims pending in the application. Applicant submits the pending claims

define patentable subject matter.

Claim Rejections - 35 USC § 112

Claims 1-4, and 8 are rejected under 35 U.S.C. 112, second paragraph, for a minor
informality. Applicant submits that the informality noted by the Examiner is obviated by the
amendment to independent claim 1 made herein. Therefore, Applicant respectfully requests that

the Examiner reconsider and withdraw the rejection.

Claim Rejections - 35 USC § 103

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Derks et al.
(US 6,925,092; hereinafter “Derks”). Applicant respectfully traverses the rejection.

Independent claim 1 is directed to a method for transmission of data via a communication
network, and recites, in part:

wherein only one IP address is allocated to allocated to the
network node for each of the two or more terminals connected to

the network node.*
Derks, on the other hand, fails to disclose or suggest these unique features. Indeed,

Applicant submits that the prior art of record is completely silent as to the above-noted features

 

1 Applicant submits that the amendment to claim 1 is fully supported by the Specification; see e.g., the
fourth full paragraph on page 7 of the Specification.
Case 6:20-cv-00477-ADA Document 83-10 Filed 03/17/21 Page 6 of 6
AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q71917

Application No.: 10/262,834
of the claimed invention. Consequently, Applicant submits that the rejection is deficient in this
regard.

Accordingly, Applicant submits that independent claim 1 is patentable over the prior art
of record for at least these reasons. Similarly, Applicant submits that independent claim 5 is
patentable for analogous reasons. Further, Applicant submits that dependent claims 2-4 and 6-9

are patentable, at least by virtue of their dependency on claims | and 5.

Conclusion

In view of the above, reconsideration and allowance of this application are now believed
to be in order, and such actions are hereby solicited. If any points remain in issue which the
Examiner feels may be best resolved through a personal or telephone interview, the Examiner is
kindly requested to contact the undersigned at the telephone number listed below.

The USPTO is directed and authorized to charge all required fees, except for the Issue
Fee and the Publication Fee, to Deposit Account No. 19-4880. Please also credit any

overpayments to said Deposit Account.

 

 

SUGHRUE MION, PLLC Mark C. Davis

Telephone: (202) 293-7060 Registration No. 60,552
Facsimile: (202) 293-7860
WASHINGTON OFFICE
23373
CUSTOMER NUMBER

Date: February 4, 2008
